Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

       UNITED STATES OF AMERICA,               )
           Plaintiff,                          )
                                               )
                         vs.                   )
                                               ) Case No.: 12-20757 (Martinez, J.)
                                               )
       KAREN KALLEN-ZURY,                      )
                                               )
            Defendant.                         )

          MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
          REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

          Defendant, Karen Kallen-Zury, respectfully moves this Court for an order

   reducing her sentence to time served based on the “extraordinary and compelling

   reasons” discussed below, pursuant to the newly amended 18 U.S.C. §

   3582(c)(1)(A)(i). In light of the Coronavirus pandemic—which in part prompts her

   requested relief— Ms. Kallen-Zury’s motion can and should be handled without

   oral argument and on an expedited basis so as to save her life.

                                   INTRODUCTION

          Karen Kallen-Zury, who is 67 years old, is currently incarcerated at FCC

   Coleman in Florida, which has recently experienced rampant sexual abuse and a

   deadly outbreak of Legionnaires Disease.1 Ms. Kallen-Zury was convicted in 2013


   1
    See, e.g., Romy Ellenbogen, Rape is Rampant at This Women’s Prison. Anyone
   Who Complains is Punished, Lawsuit Says, The MIAMI HERALD, Dec. 4, 2019,
   available at <https://www.miamiherald.com/news/special-reports/florida-
                                                                                     1
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 2 of 28




   of healthcare fraud. Ms. Kallen-Zury had no prior criminal history, and her

   family’s medical facility had operated for decades with no accreditation or other

   legal problems.

          Ms. Kallen-Zury suffers from diagnosed and documented high cholesterol,

   hypertension, severe leg pain, depression, and anxiety. Her condition has

   deteriorated during her incarceration. Hypertension is a top risk factors for

   contracting the virus and for developing the worst complications. Her prison

   medical records are attached as Exhibits to this Motion, as well as a letter from a

   doctor reciting her peculiar susceptibility to increased danger from the virus.

         Thus, Ms. Kallen-Zury’s increased risk of contracting the novel Coronavirus

   in prison—a petri dish of viral contagion—could easily terminate her life given her

   age and significant medical conditions. Ms. Kallen-Zury was not given a death

   sentence for her nonviolent first offense, nor does she deserve one.

         Following the lead of courts and boards of corrections around the country,

   this Court can and should reduce Ms. Kallen-Zury’s sentence to time served in

   order to save her life from a pandemic to which she is acutely susceptible.




   prisons/article237797554.html>; Carli Teproff, Inmates Diagnosed With
   Legionnaires Disease at Prison Already Beset By Sex Abuse Allegations, THE
   MIAMI HERALD, Jan. 30, 2020, available at
   <https://www.miamiherald.com/news/special-reports/florida-
   prisons/article239771313.html>.

                                                                                         2
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 3 of 28




                                FACTUAL BACKGROUND

         Ms. Kallen-Zury is a 67-year-old wife and mother who has served seven

   years of a 25-year sentence for her first-time offense of healthcare fraud, a sentence

   well beyond the average federal sentence for both violent and nonviolent crimes

   including kidnapping and terrorism. Indeed, Your Honor remarked at the

   sentencing hearing that “the guidelines are, you know, I think draconian is

   understating it. The guidelines are ridiculous.…I don’t see any… defendants that

   could live long enough to do the time that is considered by the guidelines.”

   Sentencing Tr. at 3-4, Doc. 569, United States v. Kallen-Zury, Case No. 12-20757

   (S.D. Fla. 2013) (“Sentencing Tr.”).

         On March 23, 2020, Ms. Kallen-Zury requested that the warden move to

   reduce her sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The undersigned

   attorney Don Samuel sent a follow-up letter to the warden on Ms. Kallen-Zury’s

   behalf on March 30, 2020. The warden has not responded to the request.

         The Coronavirus outbreak has led many experts to note the increased

   exposure of high-risk populations to disease within prisons, which are ripe

   environments for contagion.




                                                                                       3
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 4 of 28




   See Prison Policy Initiative, No Need to Wait for Pandemics, available at:
   http://www.prisonpolicy.org/blog/2020/03/06/pandemic/.

         Ms. Kallen-Zury is at greater risk than the general population simply

   because of her age. Moreover, Ms. Kallen-Zury suffers from high cholesterol,

   hypertension, which have gotten significantly worse while incarcerated. In

   addition, Ms. Kallen-Zury has developed severe leg pain, for which she has not

   gotten a proper diagnosis. She wears a brace in order to walk, and doctors think she

   needs surgery for the leg. She also long has suffered from depression and anxiety.

   Accordingly, Ms. Kallen-Zury squarely falls within several demographics deemed

   most highly vulnerable to COVID-19 disease and fatality, according to guidance

   provided by the Centers for Disease Control and Prevention. See, e.g., The Justice

   Collaborative, Guidance on COVID-19 in Release Advocacy, available at




                                                                                        4
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 5 of 28




   http://thejusticecollaborative.com/wpcontent/uploads/2020/03/TJC_CoronavirusDe

   fenseCourts_Onesheet_02.pdf.2

         Indeed, a leading epidemiologist from Johns Hopkins University, Dr. Chris

   Beyrer, has stated under oath regarding COVID-19 that the “fatality rate… varies

   significantly with advancing age, rising after age 50, and above 5% (1 in 20 cases)

   for those with pre-existing medical conditions including cardio-vascular disease,

   respiratory disease, diabetes, and immune compromise.” (Declaration of Chris

   Beyrer, MD, MPH, in Support of Persons in Detention and Detention Staff,

   COVID-19, (hereinafter “Beyrer Decl.).

         It is becoming clear that BOP’s facilities and staff are facing a tidal wave of

   infections because BOP houses a large number of prisoners in very tight quarters

   across this nation. Once the virus spreads inside BOP facilities, there will be little

   to stop it. BOP has instituted policies to limit entry to outside infestation by,


   2
     According to the CDC, certain people are more likely to get complications that
   can result in hospitalization and death, such as pneumonia, bronchitis, and
   infections. Higher-risk categories are people aged 65 years and older; people who
   live in a nursing home or long-term care facility; people of all ages with underlying
   medical conditions, particularly if not well controlled, including people with
   chronic lung disease or moderate to severe asthma; people who have serious heart
   conditions; people who are immunocompromised; people with severe obesity
   (body mass index of 40 or higher); people with diabetes; people with chronic
   kidney disease undergoing dialysis; and people with liver disease.
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
   higher-
   risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2
   F2019-ncov%2Fspecific-groups%2Fhigh-risk-complications.html.
                                                                                            5
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 6 of 28




   among other things, ending inmate visitation and requiring the staff to self-report

   infections. See https://www.bop.gov/coronavirus/covid19_status.jsp. While BOP’s

   strategy certainly is well intentioned, it does not meet the urgency of every health

   expert and governmental order in the country. Indeed, on Sunday, March 22, the

   President of the United States discussed openly that he is considering releasing all

   federal prisoners who are elderly and nonviolent, presumably based on

   recommendations received by his Coronavirus Task Force. See

   https://www.businessinsider.com/trump-consider-coronavirus-executive-order-

   federal-prisons2020-3. State and federal prisons and jails have already begun to see

   the inexorable effects of the porousness of prisons and the conditions inside. See,

   e.g., https://www.nbcnewyork.com/news/coronavirus/21-inmates-17-employees-

   test-positive-for-covid-19-on-rikers-island-officials/2338242/;

   https://www.bop.gov/coronavirus/index.jsp. At least one federal judicial officer in

   California has recently dismissed the efficacy of the current strategies. See In the

   Matter of the Extradition of Alejandro Toledo Manrique, Case No. 19-mj-71055-

   MAG-1 (TSH), 2020 WL 1307109, at *1 (N.D. Cal., Mar. 19, 2020).

         The pandemic has already moved jurisdictions around the country and the

   world to begin releasing prison populations that are susceptible to COVID-19




                                                                                          6
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 7 of 28




   exposure. Indeed, experts and officials from as wide a range as Iran,3 Colombia,

   and Israel;4 more than 400 former U.S. Attorneys, Assistant U.S. Attorneys, and

   federal judges;5 the President of the United States;6 14 bipartisan Senators; and the

   U.S. Attorney General (who has issued two prisoner release directives)7 have all

   called for sweeping categories of prisoners to be released from incarceration.

   Already, cities and counties like Los Angeles, New York, and Baltimore have



   3
    Iran Temporarily Frees 85,000 Prisoners from Jail Including Political Prisoners,
   Reuters, Mar. 17, 2020, available at: https://www.reuters.com/article/us-health-
   coronavirus-iran-prisoners/iran-temporarily-frees-85000-from-jail-including-
   political-prisoners-idUSKBN21410M.
   4
     Colombia May Release Some Prisoners After Deadly Riots Over Coronavirus,
   L.A. Times, Mar. 23, 2020, available at: https://www.latimes.com/world-
   nation/story/2020-03-23/in-colombia-critics-cite-overcrowding-in-coronavirus-
   linked-prison-riot.
   5
     Mar. 27, 2020 Letter to the White House Regarding Mass Commutation Signed
   by Over 400 Former U.S. Attorneys, Assistants, Judges, available at:
   https://fairandjustprosecution.org/wp-content/uploads/2020/03/Letter-to-Trump-
   from-DOJ-and-Judges-FINAL.pdf.
   6
     Releasing Inmates, Screening Staff: U.S. Jails and Prisons Rush to Limit Virus
   Risks, Reuters, Mar. 22, 2020, available at:
   https://www.nytimes.com/reuters/2020/03/22/us/22reuters-health-coronavirus-usa-
   inmates.html.
   7
    Memorandum of U.S. Attorney General Barr to the Bureau of Prisons, dated
   April 3, 2020, available at: https://www.politico.com/f/?id=00000171-4255-d6b1-
   a3f1-c6d51b810000 (“April 3 Barr Memo”); Memorandum of U.S. Attorney
   General Barr to the Bureau of Prisons, dated Mar. 26, 2020, available at:
   https://www.politico.com/f/?id=00000171-1826-d4a1-ad77-fda671420000.


                                                                                       7
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 8 of 28




   released thousands of prisoners. ‘Jails Are Petri Dishes’: Inmates Freed as the

   Virus Spreads Behind Bars, N.Y. Times, Mar. 31, 2020, available at:

   https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html; See also

   An Epicenter of the Pandemic Will Be Jails and Prisons, If Inaction Continues,

   N.Y. Times, Mar. 16, 2020, available at

   https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html; L.A.

   County Releasing Some Inmates from Jail to Combat Coronavirus, L.A. Times,

   Mar. 16, 2020, available at: http://www.latimes.com/california/story/2020-03-

   16/la-jail-population-arrests-down-amid-coronavirus; NYC Board of Correction

   Calls on City to Begin Process of Releasing Certain Prisoners in Response to

   COVID-19, Sentencing Law and Policy blog, available at:

   http://sentencing.typepad.com/sentencing_law_and_policy/2020/03/nyc-board-of-

   correction-calls-on-city-to-begin-the-process-of-releasing-certain-prisoners-asap-

   in-re.html; https://www.businessinsider.com/la-county-releases-inmates-reduces-

   arrests-to-blunt-coronavirus-spread-2020-3;

   https://www.turnto23.com/news/coronavirus/kcso-38-inmates-released-in-

   response-to-covid-19.

         As of this writing, hundreds of federal inmates have officially tested positive

   for the virus, as have dozens of staff. See Federal Bureau of Prisons, Covid-19

   Coronavirus, available at: https://www.bop.gov/coronavirus/. Due to undertesting,


                                                                                        8
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 9 of 28




   among other factors, these data are almost surely underreported. At least six

   federal prisoners have died of the virus. First Federal Inmate to Die of

   Coronavirus Wrote Heartbreaking Letter to Judge, NBC News, Apr. 5, 2020,

   available at: https://www.nbcnews.com/news/us-news/1st-federal-inmate-die-

   coronavirus-wrote-heartbreaking-letter-judge-n1176961.

         With such broad agreement about the untenable risk to prisoners, and

   evidence of the actual impact, it stands to reason that prisoners particularly

   susceptible to the virus should be released on compassionate grounds.

         Moreover, the terrifying and dangerous situation that Ms. Kallen-Zury faces

   poses Eighth Amendment and Due Process problems. See Helling v. McKinney,

   509 U.S. 25 (1993); Riley v. Rhay, 407 F.2d 496, 497 (9th Cir. 1969). This Court

   should ensure that Ms. Kallen-Zury is not subjected to the egregious cruelty of the

   virus by granting her compassionate release. In this case in particular, denying Ms.

   Kallen-Zury appropriate medical care for her leg and her other conditions and

   exposing her to an additional dangerous disease poses enormous Fourteenth

   Amendment concerns.

                                     ARGUMENT

   I.    The Court Has Jurisdiction to Reduce the Sentence of Ms. Kallen-Zury,
         Who Has Standing

         The compassionate release statute was first enacted as part of the

   Comprehensive Crime Control Act of 1984. It provided that a district court could
                                                                                         9
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 10 of 28




   not modify a final term of imprisonment except in four situations, one of which

   was the existence of “extraordinary and compelling reasons” warranting the

   reduction, as determined by the sentencing court. But although the courts have the

   final decision-making authority over whether a sentence would be reduced, the

   statute imposed a gatekeeper—that authority could be invoked only upon a motion

   by the Director of the BOP. Without such a motion, sentencing courts were

   powerless to reduce a prisoner’s sentence, even if the court concluded that

   extraordinary and compelling reasons warranted the reduction. 18 U.S.C. §

   3582(c)(1)(A)(i); see also PL 98–473 (HJRes 648), PL 98–473, 98 Stat 1837 (Oct.

   12, 1984).

         That changed when Congress enacted the First Step Act, which amended §

   3582(c)(1)(A). See P.L. 115-391, 132 Stat. 5194, at § 603 (Dec. 21, 2018). Under

   the amended statute, a court can now reduce a sentence for “extraordinary and

   compelling reasons” in two circumstances: (i) if the Director of the BOP files a

   motion requesting such relief; or (ii) “upon motion of the defendant,” if the

   defendant has fully exhausted all administrative remedies to appeal the BOP’s

   failure to bring a motion, or if 30 days has elapsed “from the receipt of such a

   request by the warden of the defendant’s facility,” whichever is earlier. 18 U.S.C. §

   3582(c)(1)(A). See also United States v. Cantu, No. 1:05-CR-458-1, 2019 WL

   2498923, at *3 (S.D. Tex. June 17, 2019) (“[u]nder the newly amended §


                                                                                      10
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 11 of 28




   3582(c)(1)(A) [defendant] has standing to bring this motion because more than 30

   days elapsed between his reduction-in-sentence request to the warden and a

   response.”); United States v. Cantu-Rivera, No. CR H-89-204, 2019 WL 2578272,

   at *1 (S.D. Tex. June 24, 2019) (defendant’s “petition . . . meets the requirement of

   a lapse of 30 days from the receipt by the warden of the defendant’s facility . . .

   The Court therefore has the authority to address the motion of the defendant.”).

   There is no requirement that an administrative appeal be disposed of before

   jurisdiction lies in the district court. United States v. Mark Resnick, 14-cr-810, Dkt.

   No. 461 (S.D.N.Y. Apr. 2, 2020) (Section 3582 jurisdiction exists if 30 days elapse

   with no BOP response to compassionate release request submitted to counselor);

   United States v. Wilson Perez, 17-cr-513, 2020 WL 1546422 (S.D.N.Y. Apr. 1,

   2020) (finding 30-day exhaustion rule futile where there is already a COVID-19

   outbreak at facility and only several weeks remaining on sentence); United States

   v. Teresa Ann Gonzalez, 18-cr-232, 2020 WL 1536155 (E.D. Wash. Mar. 31,

   2020) (same); United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at

   *3 (S.D. Tex. June 17, 2019) (“[u]nder the newly amended § 3582(c)(1)(A)

   [defendant] has standing to bring this motion because more than 30 days elapsed

   between his reduction-in-sentence request to the warden and a response.”); United

   States v. Cantu-Rivera, No. CR H-89-204, 2019 WL 2578272, at *1 (S.D. Tex.

   June 24, 2019) (defendant’s “petition . . . meets the requirement of a lapse of 30


                                                                                         11
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 12 of 28




   days from the receipt by the warden of the defendant’s facility . . . The Court

   therefore has the authority to address the motion of the defendant.”).

         Here, while there are a few days before jurisdiction fully ripens under the

   First Step Act amendments, there is an emergent need for Ms. Kallen-Zury’s

   request to be decided in light of her significant medical conditions and her age and

   the extreme danger posed by the pandemic. Other Courts are recognizing the time

   sensitivities associated with this virus ripping exponentially through our

   population, and overruling failure to exhaust objections from the Government and

   waiving the requirement. See U.S. v. Perez, supra, Case 1:17-cr-00513-AT

   Document 98, filed 04/01/20:

         But the Government questions the Court’s authority to act on Perez’s
         application, arguing that he has not exhausted the administrative
         remedies under § 3582(c)(1)(A), which requires that a defendant
         seeking compassionate release present her application to the BOP and
         then either (1) administratively appeal an adverse result if the BOP
         does not agree that her sentence should be modified, or (2) wait for 30
         days to pass. Gov’t Letter at 3–4.

         On March 26, 2020, Perez submitted to the BOP her application for a
         sentence modification. ECF No. 96 at 4. To date, the BOP has not
         acted on that request. The Court holds, however, that Perez’s
         exhaustion of the administrative process can be waived in light of the
         extraordinary threat posed—in her unique circumstances—by the
         COVID-19 pandemic. And the Court agrees with the parties that this
         threat also constitutes an extraordinary and compelling reason to
         reduce Perez’s sentence to time served. Accordingly, Perez’s motion
         is GRANTED.




                                                                                       12
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 13 of 28




         In Perez, the Court found all three bases for waiving exhaustion, and ruled to

   waive the requirement only six days into Perez’s 30-day lapse period. Likewise,

   Ms. Kallen-Zury should be excused from waiting the full 30 days.

         In addition to waiver, there is a clear, wholly applicable exception to the

   exhaustion requirement. As noted in Hendricks v. Zenon, this Court can dispense

   with the administrative exhaustion requirement where there are

   “exceptional circumstances of peculiar urgency….” Hendricks v. Zenon, 993 F.2d

   664, 672 (9th Cir. 1993) (quoting Granberry v. Greer, 481 U.S. 129, 134 (1987);

   see also 28 U.S.C. § 2254(b) (authorizing application for writ of habeas corpus in

   the absence of exhaustion of state remedies where “circumstances exist that render

   such process ineffective to protect the rights of the applicant.”). The instant case is

   precisely what Hendricks anticipated. Ms. Kallen-Zury presents “exceptional”

   circumstances of peculiar urgency. Thus, courts are recognizing that in the context

   of this emergency, strict application of exhaustion requirements, thus exposing

   people to heightened risk for the virus, is unwarranted.

         Further, many courts are granting compassionate release requests. As Judge

   Furman recently framed the problem, “Realistically, the best—perhaps the only—

   way to mitigate the damage and reduce the death toll is to decrease the jail and

   prison population by releasing as many people as possible.” United States v.




                                                                                        13
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 14 of 28




   Nkanga Nkanga, 18-cr-713, 2020 U.S. Dist. LEXIS 56188, *1 (S.D.N.Y. Mar. 31,

   2020).

         Judge Furman declined to release Nkanga. However, he pointedly indicated

   he was not addressing a proposed reduction in sentence pursuant to Section 3582, a

   form of relief Nkanga did not seek but which Kallen-Zury does. Id., p. 10 n. 4.

   It’s also a form of relief courts are granting across the country to address prison

   Covid-19 exposure. Resnick, 2020 U.S. Dist. LEXIS 59091, *19-20 (S.D.N.Y.

   Apr. 2, 2020) (Judge McMahon reducing six-year sentence to time served for 65-

   year-old man with diabetes); Perez, 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020)

   (Judge Torres reducing sentence to time served for man at MDC with medical

   complications); United States v. Zukerman, 2020 U.S. Dist. LEXIS 59588, *1

   (S.D.N.Y. Apr. 3, 2020) (releasing 75-year-old with diabetes from Otisville);

   United States v. Campagna, 16-cr-78, 2020 WL 1489829, *3 (S.D.N.Y. Mar. 27,

   2020) (granting motion for Covid-19 compassionate release, substituting

   outstanding term of incarceration with home confinement for man with

   compromised immune system); United States v. Rodriguez, No. 2:03-cr-00271-

   AB-1, 2020 U.S. Dist. LEXIS 58718, *2 (E.D. Pa. Apr. 1, 2020) (reducing 20-year

   sentence to time served for man with diabetes and high blood-pressure); United

   States v. Jepsen, No. 3:19-cv-00073(VLB), 2020 U.S. Dist. LEXIS 57007, *12 (D.

   Conn. Apr. 1, 2020) (granting compassionate release to immunocompromised


                                                                                         14
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 15 of 28




   defendant); United States v. Colvin, No. 3:19-cr-179 (JBA), 2020 U.S. Dist.

   LEXIS 57962, *2 (D. Conn. Apr. 2, 2020) (granting release to

   immunocompromised defendant); United States v. Teresa Ann Gonzalez, 18-cr-

   232, 2020 WL 1536155 (E.D. Wash. Mar. 31, 2020) (reducing 10-month sentence

   to time served for 64-year-old defendant with chronic obstructive pulmonary

   disease); United States of America v. Pedro Muniz, 09-cr-0199, 2020 U.S. Dist.

   LEXIS 59255, *5 (S.D. Tex. Mar. 30, 2020) (reducing 188-month sentence to time

   served for man with diabetes, renal disease and hypertension); United States v.

   Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020) (granting compassionate

   release to defendant in part due to “Congress’s desire for courts to release

   individuals the age defendant is, with the ailments that defendant has during this

   current pandemic”); United States v. Powell, No. 1:94-cr-316-ESH, Dkt. No. 98

   (Mar. 28, 2020) (granting unopposed motion for compassionate release in light of

   Covid-19 and finding it “would be futile” to require defendant to first exhaust

   administrative remedies).

         It’s not only compassionate release; courts are relaxing pre- and post-trial

   detention decisions across the board to account for the pandemic. See Xochihua-

   James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (sua sponte releasing

   detainee from immigration detention “in light of the rapidly escalating public

   health crisis, which public health authorities predict will especially impact


                                                                                        15
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 16 of 28




   immigration detention centers”); United States v. Johnny Grobman, 18-cr-20989,

   Dkt. No. 397 (S.D. Fla. Mar. 29, 2020) (granting rare prisoner release pending

   sentencing under 18 U.S.C. § 3143 for 46-year-old man with Lupus); United States

   v. Stephens, 2020 WL 1295155, *2 (S.D.N.Y. Mar. 18, 2020) (releasing defendant

   in light of “the unprecedented and extraordinarily dangerous nature of the COVID-

   19 pandemic”); United States v. Barkman, Case No. 19-cr-00052, 2020 U.S. Dist.

   LEXIS 45628, *10-11 (D. Nev. Mar. 17, 2020) (order granting emergency motion

   to modify intermittent confinement as a condition of probation); United States v.

   Avenatti, No. 8:19-cr-61, 2020 U.S. Dist. LEXIS 56258, *1(C.D. Cal. Mar. 25,

   2020) (sua sponte inviting Avenatti to reapply for release after denying his motion

   for the release, stating, [i]n light of the evolving nature of the Covid-19 pandemic,

   particularly in the greater New York City area, the Court invites Avenatti to apply

   ex parte for reconsideration of the Court’s order” denying release); United States v.

   Michaels, 8:16-cr-76, 2020 U.S. Dist. LEXIS 56239, *1 (C.D. Cal. Mar. 26, 2020)

   (finding that Covid-19 is a “compelling reason” for release and that “Michaels has

   demonstrated that the Covid-19 virus and its effects in California constitute

   ‘another compelling reason’” justifying temporary release under § 3142(i)); United

   States v. Harris, 19-cr-356, 2020 U.S. Dist. LEXIS 55339, *2 (D.D.C. Mar. 26,

   2020) (“The Court is convinced that incarcerating Defendant while the current

   COVID-19 crisis continues to expand poses a far greater risk to community safety


                                                                                       16
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 17 of 28




   than the risk posed by Defendant’s release to home confinement on . . . strict

   conditions.”); United States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020)

   (releasing defendant with criminal history in gun and drug case, citing “palpable”

   risk of spread in jail and “real” risk of “overburdening the jail’s healthcare

   resources” . . . “[T]he Court is . . . convinced that incarcerating the defendant while

   the current COVID-19 crisis continues to expand poses a greater risk to

   community safety than posed by Defendant’s release to home confinement.”);

   United States v. Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980 (N.D. Cal.

   Mar. 25, 2020) (citing “chaos” inside federal prisons in sua sponte order extending

   time to self-surrender because “[b]y now it almost goes without saying that we

   should not be adding to the prison population during the COVID-19 pandemic if it

   can be avoided”); In re Manrique, No. 19-mj-71055-MAG-1 (TSH), 2020 WL

   1307109, *1 (N.D. Cal. Mar. 19, 2020) (authorizing release of former Peruvian

   president who is fighting extradition back to Peru to face trial on corruption

   charges as “[t]he risk that this vulnerable person will contract COVID-19 while in

   jail is a special circumstance that warrants bail”); United States v. Mclean, No. 19-

   cr-380, Dkt. No. (D.D.C. Mar. 28, 2020) (“As counsel for the Defendant candidly

   concedes, the facts and evidence that the Court previously weighed in concluding

   that Defendant posed a danger to the community have not changed – with one

   exception. That one exception – COVID-19 – however, not only rebuts the


                                                                                        17
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 18 of 28




   statutory presumption of dangerousness, see 18 U.S.C. § 3142(e), but tilts the

   balance in favor of release.”).

   II.   The Requested Relief Is Consistent with the Text of the Statute and the
         Sentencing Commission’s Policy Statement

         A.     Congress Did Not Limit “Extraordinary and Compelling
                Reasons” to a Specific, Enumerated Set of Medical and Age-
                Related Circumstances

         Congress did not define what would constitute an “extraordinary and

   compelling reason” warranting a reduction of a sentence under § 3582(c). Indeed,

   the legislative history confirms that it intended to grant federal sentencing courts

   broad discretion to make those determinations on a case-by-case basis and to

   reduce fundamentally unfair sentences where such reasons exist.

         Congress’s initial goal in passing the Comprehensive Crime Control Act was

   to abolish federal parole and create a “completely restructured guidelines

   sentencing system.” S. Rep. No. 98-225, at 52, 53 n.74 (1983). But with the

   elimination of parole as a corrective measure in cases where early release is

   warranted, Congress recognized the need for an alternative review process. It

   therefore allowed for judicial reduction of certain sentences under § 3582(c):

         The Committee believes that there may be unusual cases in which an
         eventual reduction in the length of a term of imprisonment is justified
         by changed circumstances. These would include cases of severe illness,
         cases in which other extraordinary and compelling circumstances
         justify a reduction of an unusually long sentence, and some cases in
         which the sentencing guidelines for the offense of which the defendant


                                                                                          18
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 19 of 28




         was convicted have been later amended to provide a shorter term of
         imprisonment.

   Id. at 55–56 (emphasis added).

         Put differently, rather than having the Parole Commission review every

   federal sentence, Congress decided to let sentencing courts decide, in a far

   narrower band of cases presenting extraordinary and compelling circumstances,

   whether “there is a justification for reducing a term of imprisonment.” Id. at 56.

         The situations listed in § 3582(c) were thus intended to serve as “safety

   valves for modification of sentences,” enabling sentence reductions when justified

   by factors that previously could have been addressed through the (now abolished)

   parole system. Id. at 121. This approach was intended to keep “the sentencing

   power in the judiciary where it belongs,” rather than with a federal parole board,

   and permitted “later review of sentences in particularly compelling situations.” Id.

   (emphasis added). Notably, Congress imposed no limitations on courts’ authority

   to make such determinations, declining to define what constitutes “extraordinary

   and compelling reasons” or to otherwise constrain judges’ discretion. The mandate

   was simple: If extraordinary and compelling circumstances were present, they

   would “justify a reduction of an unusually long sentence.” S. Rep. No. 98-225, at

   55–56 (1983).




                                                                                        19
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 20 of 28




         Unfortunately, the safety valve rarely operated as intended.8 As a result,

   Congress, through the First Step Act, allowed direct access to the sentencing court

   once an inmate’s request to the BOP has been exhausted.

         Following the First Step Act’s passage, courts have held that they are vested

   with discretion to find “extraordinary and compelling reasons” for a reduction in

   sentence that go beyond the technical requirements set forth in BOP regulations

   and USSG § 1B1.13, application note 1 (setting forth such “extraordinary and

   compelling reasons” as “terminal illness” and a guideline that a prisoner over 65

   years old should be release early when he has “served at least 10 years or 75

   percent of her sentence”). See United States v. Redd, 97-cr-6, 2020 U.S. Dist.

   LEXIS 45977 at *7-12 (E.D. Va. Mar. 16, 2020) (district courts vested with

   discretion to find “extraordinary and compelling reasons” beyond the technical

   requirements of the guidelines manual or BOP regulations); Cantu, 2019 WL

   2498923, at *5; Cantu-Rivera, 2019 WL 2578272, at *2 n.1; United States v. Beck,

   No. 1:13-CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019) (“While

   the old policy statement provides helpful guidance, it does not constrain the




   8
     See, e.g., The Answer is No: Too Little Compassionate Release in US Federal
   Prisons, Human Rights Watch, 2 (Nov. 2012),
   https://www.hrw.org/sites/default/files/reports/ us1112ForUploadSm.pdf (noting
   that between 1992 and 2012, the average annual number of prisoners who received
   compassionate release following a motion by the BOP was less than two dozen).
                                                                                       20
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 21 of 28




   Court’s independent assessment of whether ‘extraordinary and compelling reasons’

   warrant a sentence reduction under § 3582(c)(1)(A)(i).”).

           B.    Extraordinary and Compelling Reasons Warrant a Reduction in
                 Ms. Kallen-Zury’s Sentence

           Given Ms. Kallen-Zury’s severe preexisting conditions, which are uniquely

   dangerous in light of the COVID-19 pandemic; coupled with her age, which is

   within the most at-risk age range for the virus, there is a very real possibility her

   exposure to a pandemic disease will kill Ms. Kallen-Zury in prison. Ms. Kallen-

   Zury’s circumstances would constitute “extraordinary and compelling reasons”

   even before the First Step Act’s passage under USSG § 1B1.13, but now that the

   court has discretion to determine which set of facts constitutes “extraordinary and

   compelling reasons,” there is simply no reason why increased exposure to, and risk

   of fatality from, a pandemic outbreak would not qualify.

           C.    The Remaining Criteria for Reducing the Length of Ms. Kallen-
                 Zury’s Sentence Weigh Strongly in Favor of a Sentence Reduction

           In determining whether Ms. Kallen-Zury’s sentence should be reduced, the

   Court must decide, inter alia, whether she presents a danger to the safety of any

   other person or to the community, as provided in 18 U.S.C. § 3142(g). USSG §

   1B1.13 (2). If she does not, the Court looks to the factors outlined in 18 U.S.C. §

   3553(a). All these factors weigh strongly in favor of relief in Ms. Kallen-Zury’s

   case.


                                                                                           21
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 22 of 28




         1.     Ms. Kallen-Zury Is Not a “Danger”

         Ms. Kallen-Zury is not a danger to the community. She has been a highly

   respected licensed nursing home administrator since 1984 and had never been

   investigated or disciplined until the instant offense.9 She also is a devoted wife to

   her husband of 26 years and their adoptive son, who has special needs. At the time

   of their son’s diagnosis of severe ADHD, Ms. Kallen-Zury stepped back from the

   family business to care for him, only returning after her father’s death prompted

   her siblings and mother to request that she step back in. In addition, Ms. Kallen-

   Zury had no scored criminal history prior to the offense, which was nonviolent. If

   released, Ms. Kallen-Zury intends to reside with her husband and son, who have

   space for her to be properly quarantined and who have the ability to provide her

   care for her various medical problems at no further expense to BOP.

        2.      The Relevant § 3553(a) Factors Weigh Strongly in Favor of Relief

         Ms. Kallen-Zury has accepted responsibility for her crime and has expressed

   remorse. The punishment she has received is sufficient to deter future

   misconduct—indeed, it was determined by the prosecutors that the time she has

   served would have been sufficient when they offered her a seven-year plea deal


   9
    As indicated by the publicly available license verification data from the Florida
   Dep’t of Health, available at
   <https://appsmqa.doh.state.fl.us/MQASearchServices/HealthCareProviders/Licens
   eV erification? LicInd=1309&ProCde=801&org=KALLEN-
   ZURY%2C%20KAREN> (last accessed March 2, 2020).
                                                                                           22
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 23 of 28




   before trial. It is sheer nonsense to contend that the release of a 67-year-old woman

   suffering from severe medical conditions during the heart of a pandemic outbreak

   after seven years in prison will in any way encourage future white-collar criminals.

   And the Sentencing Commission’s empirical research establishes the point. As age

   increases, recidivism by every measure decreases. See United States Sentencing

   Commission, The Effects of Aging on Recidivism Among Federal Offenders, p. 30

   (December 2017), available at http://www.ussc.

   gov/sites/default/files/pdflresearch-and-publications/research-publications/20

   17/20171207 Recidivism-Age.pdf (“Among offenders released younger than age

   21, 67.6 percent were rearrested compared to 13.4 percent of those released age 65

   or older. The pattern is consistent across age groups, as age increases recidivism

   by any measure declined. Older offenders who do recidivate do so later in the

   follow-up period, do so less frequently, and have less serious recidivism offenses

   on average.”) (emphasis added).

         D.     Ms. Kallen-Zury Deserves Mercy

         With the passage of the First Step Act, Congress emphasized the imperative

   of reducing unnecessary incarceration and avoiding unduly punitive sentences that

   do not serve the ends of justice. United States v. Simons, No. 07-CR-00874, 2019

   WL 1760840, at *8 (E.D.N.Y. Apr. 22, 2019).




                                                                                        23
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 24 of 28




         Ms. Kallen-Zury has a son, Aaron, who desperately needs her help, as her

   absence has left him without his primary support and caused his condition to

   worsen. After her conviction when he was 16, Aaron’s life took a terrible turn for

   the worse. He turned to drugs to help him cope with the emotional pain, and even

   was incarcerated at one point. He quit college. He has recently started turning his

   life around, but he desperately needs a mother figure in his life. Ms. Kallen-Zury

   also has a husband who has been in dire medical straits since her conviction. She

   has a loving home to go to where she can be protected from COVID-19 infection

   and treated for her other ailments. Ms. Kallen-Zury’s infirmities have left her

   completely hopeless in prison and a prey to infectious disease. This Court did not

   sentence her to die in prison. She deserves mercy.

                                   CONCLUSION

         For all the foregoing reasons, Ms. Kallen-Zury respectfully requests that the

   Court take this opportunity to grant a reduction in her sentence based on

   extraordinary and compelling reasons and reduce her sentence to time served.

                                          RESPECTFULLY SUBMITTED,

                                          /s/ Don Samuel
                                          DONALD SAMUEL, ESQ.

   GARLAND, SAMUEL & LOEB, P.C.
   3151 Maple Drive, N.E.
   Atlanta, Georgia 30305
   (404) 262-2225

                                                                                         24
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 25 of 28




                                      /s/ Hanna Liebman Dershowitz
                                      HANNA LIEBMAN DERSHOWITZ

   THE ALEPH INSTITUTE
   543 Maple Street, Suite 1
   Brooklyn, NY 11225
   (347) 436-7518
   hanna@aleph-institute.org


                                          /s/ Jack Goldberger
                                         JACK GOLDBERGER
                                         Florida Bar No.: 262013

   ATTERBURY, GOLDBERGER & WEISS, P.A.
   250 Australian Ave South, Ste 1400
   West Palm Beach, FL 33401-5012
   Phone: 561-659-8300
   jgoldberger@agwpa.com




                                                                             25
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 26 of 28




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 12-20757-CR-MARTINEZ


   UNITED STATES OF AMERICA,

         Plaintiff,

   v.

   KAREN KALLEN-ZURY et al,

         Defendants,
                         _________________________________/


                            CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of April, 2020, I electronically filed the

   foregoing document with the Clerk of Court using the CM/ECF system, which will

   send a notification of such filing (NEF) to the following CM/ECF user(s):

                            Karen Rochlin, A.U.S.A.
                            U.S. Attorney’s Office
                            99 NE 4th Street
                            Miami, FL 33132

         And I hereby certify that I have mailed the document by United States mail,

   first class postage prepaid, to the following non-CM/ECF participant(s), addressed

   as follows: [none].

                                             /s/ Jack Goldberger
                                             JACK GOLDBERGER
                                             Florida Bar No.: 262013
                                                                                     26
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 27 of 28




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                       Case No.: 12-20757-CR-MARTINEZ


   UNITED STATES OF AMERICA,

         Plaintiff,

   vs.

   KAREN KALLEN-ZURY,

          Defendant.
                                   /

                                   SERVICE LIST

    DANIEL L. RODRIGUEZ                        WILFREDO A. FERRER
    CA Bar No.: 170229                         U.S. ATTORNEY’S OFFICE
    LAW OFFICES OF DANIEL L.                   99 N.E. 4th Street, Suite 530
    RODRIGUEZ                                  Miami, FL 33132
    2173 Salk Avenue, Suite 250
    Carlsbad, CA 92008
    Ph: 619-922-3763
    Fax: 866-294-9121
    drodlaw@me.com
    Counsel for Daisy Miller

    AMBER DONNER                               ROBERT ZINK
    CHRIS GAINOR                               US DEPARTMENT OF
    GAINOR & DONNER                            JUSTICE
    799 Brickell Plaza                         Criminal Division, Fraud Section
    Suite 606                                  1400 New York Ave NW FL 4
    Miami, FL 33131                            Washington, DC 20005-2107
    Ph: 305-358-1064                           Ph: 202-514-0095
    Fax: 305-372-1644                          Robert.Zink@usdoj.gov
    adonner@gainorlaw.org
    Counsel for Christian Coloma
                                                                               27
Case 1:12-cr-20757-JEM Document 839 Entered on FLSD Docket 04/08/2020 Page 28 of 28




                                                                             28
